internal_revenue_service department of the treasury vo washington dc significant index no contact person telephone number in reference to op e eo t o date dec ise legend x m w o t n g a d a o m a d a a t dear sir or madam this is in reference to your ruling_request dated date concerning the federal tax consequences of certain proposed amendments to your organizing documents as described below the information provided indicates that x the taxpayer the taxpayer has been was incorporated on september recognized as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code hereafter code and has been classified as foundation within the meaning of sec_509 primary purpose of the taxpayer is to support the mission of y publicly supported charitable_organization described in sec_501 taxpayer has made grants for the benefit of of members of the charitable_class served by y and a of the code since its inception the of the code y and for the benefit a private the a z a private_foundation is the predecessor to the taxpayer z was created by b and c who are husband and wife pursuant to a_trust agreement b and c trusts were created to benefit the family members of z terminated its existence after transferring all of its assets to the taxpayer effective december r and s and several other trusts the family on date the taxpayer commenced terminating its _ status as a private_foundation pursuant to section b i of the code after notifying the service of b intent to terminate its private_foundation_status dated december that the taxpayer could be expected to satisfy the requirements a public charity of sec_507 described in sec_509 of the code for a continuous the service issued an advance_ruling b i by operating as ina letter its ' period of calendar months and would be treated as an organization described in sec_509 from the beginning of the termination period the board_of directors of the taxpayer are referred to as the board_of trustees the board incorporation as amended and in its restatement of bylaws appoints a majority of the board which currently consists of the following five trustees the board is g board f members have had any common investment interests with the taxpayer d and h were appointed by the president of e and the executive director is none of the board_of the current in its articles of and h g d f e y y y during the two-year period from date to date the taxpayer paid rent to within the meaning of sec_4946 of the code previously occupied by with r z in december for office space the taxpayer terminated its agreement and moved to its current location a disqualified_person r pursuant to the terms of a revocable_trust entered into by b r ultimately and c upon the death of acquired a one-half undivided_interest in six parcels of real_property and upon the death of other one-half interest in those parcels incorporation r and the taxpayer each owned an undivided one- half interest in the six parcels after the taxpayer's on december c on july acquired the b in date the board excluding e unanimously agreed to as necessary in order percent fee simple interest in each parce to one exchange with r the respective one-half undivided interests in each parcel of the real_property and cash to render a or the other party in of the property did not participate in the board’s deliberations regarding the exchange of the real_property a manner that would equalize the division because e was then serving as trustee of he r prior to the exchange the taxpayer obtained appraisals from an independent_appraiser indicating the fair_market_value of the a result various property interests subject_to the exchange of the exchange the taxpayer received a interest in two parcels and cash fair_market_value of the property interests held by the taxpayer was equal to the fair market after the exchange including cash is represented that the percent fee simple it as value of the real_property interests held by the taxpayer before the exchange taxpayer to donate a fee simple interest in one of the parcels to y the real_property y intends to build a facility for its offices on the real_property exchange will enable the since its inception the taxpayer has reevaluated its stated purpose of supporting y exclusively given that the taxpayer has other local charitable interests which it would like to support the taxpayer proposes to adopt restated articles of incorporation a and restated bylaws that would delete all references to y supported_organization and y no longer will be the taxpayer’s primary beneficiary as sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 of the code sec_501 of the code provides in relevant part for the exemption of organizations that are organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations hereafter regulations provides that in order to be exempt as an organization described in sec_501 an organization must be organized and operated exclusively for one or more of the purposes specified in that section meet either the organizational or the operational_test exempt an organization fails to is not if it sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes so specified in sec_501 regarded if more than an insubstantial part of not in furtherance of an exempt_purpose an organization will not be it engages primarily in its activities is sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or the benefit of private shareholders or individuals definition of the words private_shareholder_or_individual the regulations refer to paragraph c of sec_1_501_a_-1 for the in part to sec_1 a - c of the regulations states that the words private_shareholder_or_individual in sec_501 refer to persons having a personal and private interest in the activities of the organization sec_509 of the code provides that all organizations described in sec_501 are private_foundations unless the organization is described in sec_509 through sec_509 a sec_509 of the code excludes from the definition to perform the functions of a private_foundation an organization that i of and at all times thereafter is operated exclusively for the benefit of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 ii controlled by or described in sec_509 or controlled directly or indirectly by one or more disqualified persons in connection with one or more organizations is not iii is organized is operated supervised or and sec_1_509_a_-4 of the regulations states that if an organization fails to meet either the organizational or operational_test it cannot qualify as a supporting_organization sec_509 of the code provides that a private_foundation shall continue to be treated as a private_foundation unless its status as such is terminated under sec_507 sec_507 of the code provides that except as provided or operation as regarding transfers to in sec_507 public_charities an organization’s status as foundation is terminated only if either notifies the service of there have been either willful repeated acts act or a willful and flagrant act rise to liability for tax under chapter notifies such organization that it tax imposed by sec_507 by reason of such acts and addition to paid or abated the tax under sec_507 a private and the service its intent to terminate its status or the organization or failures to or in or failure to act giving is liable for the termination is either sec_507 of the code provides a procedure whereby a private_foundation can terminate its private_foundation_status without incurring tax under subsection c i providing notice of its intent to terminate its private_foundation_status and continuous 60-month period a public charity for a ii operating as by sec_507 of the code imposes a tax on each private_foundation described in sec_507 a equal to the lower_of the aggregate tax_benefit resulting from the foundation’s sec_501 status or the value of its net assets sec_1_507-2 of the regulations provides that any organization which fails to satisfy the requirements of section for the continuous 60-month period but does satisfy b b these requirements for any taxable_year or years during such month period will be treated as in addition sec_507 organization for such taxable years and chapter shall not apply to such organization through for any taxable_year within such 60-month period for which it does meet such requirements a sec_509 of sec_4941 of the code impose sec_4 tax on each act of self- dealing between a disqualified_person and a private_foundation sec_4941 of the code defines the term self- a private a disqualified_person of the income or assets of dealing to include any transfer to of foundation or use by for the benefit or upon the effective date of the adoption and filing of the restated articles and restated bylaws the taxpayer will no longer satisfy the organizational or relationship_test of sec_509 its status as successful termination of under sec_507 of the code periods after that date private_foundation within the meaning of sec_509 code a result the taxpayer will fail to complete a a private_foundation therefore for all the taxpayer will be classified as of the as a since the taxpayer notified the service prior to the its intent to commencement of the 60-month termination period of terminate its private_foundation_status and met the requirements until for the period from january of sec_509 such time as the taxpayer adopts and files its restated articles and restated bylaws the taxpayer will be treated as organization described in sec_509 subject_to the provisions of chapter the self-dealing provisions of sec_4941 of the code including and will not be reg f - an moreover the taxpayer is not subject_to tax under section its of the code since it has not notified the service of c intent to voluntarily terminate its status under section nor have there been willful repeated act sec_507 or to act giving rise to liability for tax under chapter which would an involuntary termination under sec_507 a - result in a willful and flagrant act or failure to act or failures t a o d a e i a o o both the rental of office space from r and the exchange of real_estate with r the taxpayer’s exempt_purpose as described above were in furtherance of accordingly we rule as follows that if the taxpayer fails to satisfy the requirements of of the code for the continuous 60-month period but does satisfy the requirements for sec_509 beginning january any taxable_year or years during this period neither the taxpayer nor any disqualified_person with respect to the taxpayer is subject_to chapter for those years in which the taxpayer is considered to satisfy the requirements of sec_509 that the leasing of the office space at fair_market_value from a disqualified_person and the exchange of real_property at fair_market_value with a disqualified_person during the 60-month termination period will not jeopardize the taxpayer’s exempt status as an organization described by sec_501 of the code and no tax will be imposed under sec_4941 upon any disqualified_person engaged in such transaction or upon any foundation_manager that when the taxpayer adopts and files its restated articles of incorporation and restated bylaws the taxpayer will continue to meet the requirements described in sec_501 of the code that the failure to terminate its private_foundation_status after the month advance_ruling period will not result in the termination of the taxpayer’s private_foundation_status under sec_507 of the code and the taxpayer will not be subject_to the tax imposed by sec_507 of the code this ruling letter is directed only to the organization that requested it provides that it may not be used or cited by others as precedent sec_6110 of the internal_revenue_code because this letter could help resolve any questions about in your exempt status and foundation status you should keep it your permanent records 18eo if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely f onte f- june kenneth j earnest acting chief exempt_organizations technical branch
